Title: Tobias Lear to Clement Biddle, 11 July 1790
From: Lear, Tobias
To: Biddle, Clement



Dear Sir,
New York July 11th 1790

I have to acknowledge your favors of the 24th of June and the 4th & 8th of the present month; the former enclosing the Account of coach hire &c. paid by you—and the latter covering Mr Hare’s bill & rect for Porter sent to Mount Vernon.
The President will thank you to inform me if plated waiters, suitable for carrying tea round to company, can be had with you—their sizes & cost—There are some with Japanned bottoms

& a silver or plated rim of openwork round them—can any of these be had in Philada? And will you be so good as to inform me the price per oz. for silver waiters of the above size made with you? In great haste, I am dear Sir, with sincere respt & esteem Yr most Obedt Servt

Tobias Lear.


P.S. Have those vessels from India brought any very fine muslins & cheap?

